Learned, P. J.:
' To state the facts briefly, the complaint alleges certain resolutions of the supervisors, authorizing the treasurer of the county to borrow on the credit of the county, $20,800.44. It alleges that the treasurer, pretending to act under such resolutions, issued seventy-three notes in the name of the county to an amount of about $140,000. It alleges (without stating any other facts as. a *531basis of the allegation) that of. these notes only $20,800.44 arovalid. It alleges that each of these fifty-four defendants holds-Some one of the said seventy-three notes; and 'that thirty-one of the defendants have commenced separate actions against the plaintiffs on their respective notes, and the other defendants intend to do the same.
The plaintiffs further-allege that they are.willing-to pay the $20,800.44, but they are unable to ascertain who are the rightful owners of said debt; that it will require great expense and a long examination to ascertain which of the defendants arc entitled to be paid; that the invalid notes are not. distinguishable from tho valid, and that the action is brought without collusion. They ask an injunction against the prosecution of the actions, an inter-pleader by the defendants, and a surrender of tho invalid notes. One defendant demurred. The demurrer was sustained, and the plaintiffs appeal.
The plaintiffs insist that this action should be sustained on several grounds.
First. As a bill of interpleader. The answer to. that is-, that interpleader is allowed only when the plaintiff makes no claim to the fund in dispute, and is ready to pay it, but docs not know to whom he should pay; and where the several defendants claihr the same debt. In this case, the plaintiffs deny their liability to the defendants, and insist that they do not owe-wliat the defendants severally claim. Furthermore, tho defendants do not claim the same debt, but distinct and several debts. Each sues or claims upon the note which he holds. That note may, or may not, be valid. But the debt which it represents is not the debt represented by any other note. There is no common fund to which each defendant lays claim.
Second. As a bill quia timet. But the alleged causes of action are on notes, which will be barred by the statute of limitations in-a short time. Actions are already commenced. There can be no difficulty in producing on any trial of these notes the evidence on which the plaintiffs in the present action rely to defeat a recovery. There is no need of that stringent equity remedy of compelling a surrender of the notes or of enjoining their prosecution. The plaintiffs can make their defense without difficulty *532whenever they shall be sued, whenever the pending actions shall be brought to trial.
Third. As a bill to prevent multiplicity of suits. Such an action lies when several defendants stand in the same relation to the plaintiffs, asserting severally, each for himself, the same right; where, for instance, the recovery of one establishes, or should establish, the right of all, and the defeat of one should be the defeat of all. But the very contrary is true here, according to the plaintiffs’ theory. They claim that the defendants do not stand in the same position severally toward the plaintiffs. On the contrary, they say that, if some of the defendants ought to recover, the others ought not. (Town of Venice v. Woodruff, 62 N. Y., 462.)
Fourth. The plaintiffs urge the so-called omnibus suit, growing out of the Schuyler frauds. (New York and New Haven R. R. Co. v. Schuyler, 17 N. Y., 592, and 34 id., 30.) That was a case quite unlike the present. A large amount of spurious certificates of stock had been issued. These certificates were, to all appearance, genuine. They could be transferred in the market. Their existence depreciated the value of the genuine stock, and they might be presented to the company and a transfer demanded at any distant day.
The present case, in the view of the plaintiffs themselves, is one where an agent has exceeded his authority, and has issued illegally notes in the name of his principal. As to some of these notes, the principal deifies any liability. It would undoubtedly be a convenience to a person who acknowledged that he owed some .claims, and who disputed other claims against him, to bring a joint action against every one who claimed to have a demand, and to ask that all his creditors should litigate their several claims in that one action. But such a suit would hardly be equitable in its effect.
The order appealed from should be affirmed, with costs.
Present — Learned, P. J., and Boardman, J.
Order appealed from affirmed, with costs.